DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        BRIGITA R. DENAPOLI,
                              Appellant,

                                     v.

                        RICHARD L. DENAPOLI,
                              Appellee.

                               No. 4D18-2544

                               [April 4, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Nicholas Lopane, Judge; L.T. Case No. 17-005203
FMCE.

   Brigita R. DeNapoli, Hollywood, pro se.

  Terrence P. O'Connor of Morgan, Carratt & O'Connor, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, CIKLIN and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.